Exhibit 10.1

 
Minerco Resources, Inc.
20 Trafalgar Square, Suite 455
Nashua, NH 03063
[img001.jpg] 

 
April 8, 2014
 


 
VIA FACSIMILE (718) 732-4512
 
LG Capital Funding LLC
1218 Union St. Suite #2
Brooklyn, NY 11225
Fax 718-732-4512
Attn: Joseph Lerman - Managing Member


Re:           Notice of Repayment of Convertible Promissory Note
 
Dear Mr. Lerman:
 
Reference is made to the Note in the principal amount of $52,000 issued on
October 16, 2013 by Minerco Resources, Inc.  (“Borrower”) to LG Capital Funding,
LLC (“Lender”).  This letter shall serve as notice under Section 1.9 of the Note
that (i) the Borrower is exercising its right to prepay the Note; (ii) the date
of the prepayment shall be April 11, 2014; and (iii) upon payment of the
Optional Prepayment Amount the Note shall be paid in full and Borrower shall
have no remaining obligations thereunder. This letter shall serve as written
notice of the prepayment of the Note as delivered to you in accordance with
Section 4.2 of the Note.


We acknowledge and agree that on or before April 11, 2014, the Optional
Prepayment Date, we will make payment to your order of an amount equal to equal
to one hundred fifty percent (150%), multiplied by the sum of: (w) the
outstanding principal amount of the Note plus (x) accrued and unpaid interest on
the unpaid principal amount of the Note to the Optional Prepayment Date plus (y)
Default Interest, if any, on the amounts referred to in clauses (w) and (x) plus
(z) any amounts owed to the Holder pursuant to Sections 1.3 and 1.4(g) of the
Note.  All capitalized terms have the meaning set forth in the Note.


Thank you.
 

    Sincerely,                  
 
 
John F. Powers
     
President
                 

 
cc:           Gracin & Marlow, LLP (via facsimile (212) 208-4657)
 
Taliesin Durant, Esq. (via facsimile tali@dart-services.com)

